Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Barbara Hughes appeals the district court’s order denying her motion for reconsideration of its forfeiture order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district coui’t. United States v. Hughes, No. 2:07-cr-00014-RAJ-TEM-1 (E.D.Va. Jan. 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.